Case 8:20-cv-01798-CEH-AAS Document 79 Filed 02/18/21 Page 1 of 7 PageID 1387




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

RAY STOLL and HEIDI IMHOF,

      Plaintiffs,

v.                                                  Case No: 8:20-cv-1798-CEH-AAS

MUSCULOSKELETAL INSTITUTE,
CHARTERED,

      Defendant.
___________________________________/

                                      ORDER

      This matter comes before the Court upon Defendant's Motion to Stay [Doc. 55],

Plaintiff’s response in Opposition [Doc. 60], Defendant’s Notice of Supplemental

Authority [Doc. 64], and Defendant’s Reply in Support of its Motion to Stay [Doc.

73]. Defendant seeks a stay of this action pending the United States Supreme Court’s

review of a ruling on standing issued by the Ninth Circuit Court of Appeals, and the

Eleventh Circuit Court of Appeals review of a decision as to standing issued by this

Court. [Doc. 55 at p. 1]. The Court, having considered the submissions and being fully

advised in the premises, will GRANT Defendant's Motion to Stay.

                                     Background

      Plaintiffs Ray Stoll and Heidi Imhoff filed this class action on June 30, 2020, in

the Circuit Court of the Thirteenth Judicial Circuit in and for Hillsborough County,

Florida, and it was removed to this Court by Defendant Musculoskeletal Institute

Chartered on August 3, 2020. [Docs. 1, 1-1]. Plaintiffs allege that on or about April 9,
Case 8:20-cv-01798-CEH-AAS Document 79 Filed 02/18/21 Page 2 of 7 PageID 1388




2020, Defendant experienced a ransomware attack which resulted in exposure of

sensitive and private personally identifiable information (PII) of at least 100,000

patients, and potentially in excess of 150,000 patients of Defendant. [Doc. 1-1 ¶ 2].

They further allege that they were customers and patients of Defendant, and their PII

was disclosed as a result of the data disclosure. Id. ¶ 11. According to the complaint,

the data disclosure resulted from Defendant’s failure to implement and follow basic

security procedures as well as contractually-agreed upon, federally-prescribed,

industry standard security procedures. Id. ¶¶ 3, 4. The claims against Defendant

include (i) negligence, (ii) invasion of privacy, (iii) breach of implied contract, (iv)

negligence per se, (v) unjust enrichment, (vi) breach of fiduciary duty, (vii) violation of

Florida’s Deceptive and Unfair Trade Practices Act, and (viii) breach of confidence.

Id. ¶¶ 91-217.

         Defendant moved to dismiss six of the eight counts, pursuant to Federal Rule

of Civil Procedure 12(b)(6). 1 [Doc. 14 at p. 1]. Defendant subsequently moved to stay

the case, pending the Eleventh Circuit decision on standing in data-breach class action

cases and the Supreme Court’s review of class certification. [Doc. 55 at pp. 1-2]. The

Supreme Court will consider the Ninth Circuit’s split decision in Ramirez v. TransUnion

LLC, 951 F.3d 1008 (9th Cir. 2020) and the Eleventh Circuit has since issued its ruling

in I Tan Tsao v. Captiva MVP Restaurant Partners, LLC, ---F.3d.----, 2021 WL 381948

(11th Cir. 2021). Id. at p. 1. According to Defendant, the resolution of these appeals



1
    This motion remains pending.
                                            2
Case 8:20-cv-01798-CEH-AAS Document 79 Filed 02/18/21 Page 3 of 7 PageID 1389




“will provide significant—and likely dispositive—clarity as to what any individual

person needs to establish for Article III standing in a data breach case in the Eleventh

Circuit (Tsao), and what standard the approximately 650,000 individuals in the

putative class in this case must satisfy when considering Plaintiffs’ motion for class

certification (TransUnion).” Id. at pp. 2, 4. In fact, Defendant contends that the class

certification briefs will significantly depend on these cases. Id. at p. 18. Accordingly,

Defendant believes the Court should stay this case pending issuance of the decisions

in those case. Id. at p. 20-21.

       In response, Plaintiffs argue that Defendant overstates the potential impact of

Tsao and TransUnion. [Doc. 60 at p. 2]. In fact, they argue that neither decision is likely

to have any dispositive impact on this case, especially in light of their Motion to

Amend Class Action Complaint and because Defendant did not move for dismissal

on standing grounds pursuant to Rule 12(b)(1), Federal Rules of Civil Procedure. Id.

at pp 2, 5. Notably, Plaintiffs point out that in Tsao, unlike this case, the defendant

moved to dismiss the case on the basis that those injuries were insufficient to constitute

injury-in-fact. Id. at p. 6. Additionally, they argue that the case is not at the class

certification stage and neither party, nor the Court, can presume whether TransUnion

will have any bearing on class certification issues in this case. Id. at p. 9. Furthermore,

Plaintiffs argue that Defendant has not met its burden of any hardship or inequity

warranting a stay. Id. at pp. 11-12. To the contrary, they contend that they will be

prejudiced by an indefinite delay in this case and that their right to have this case



                                            3
Case 8:20-cv-01798-CEH-AAS Document 79 Filed 02/18/21 Page 4 of 7 PageID 1390




resolved expeditiously certainly outweighs Defendant’s speculative interest in delaying

this case in the hopes that it “may have more favorable case law to bolster [its] position

at a later date.” Id. at p. 13-14. Plaintiffs also contend that “if the Supreme Court’s

ruling . . . impacts any ruling in this case, that ruling can be adjusted accordingly”

without necessitating a stay. Id. at p. 4.

       In reply, Defendant points out that the Eleventh Circuit has now ruled on the

standing issue in Tsao, and that it was evaluating whether there is still federal subject

matter jurisdiction in this case considering that the rules surrounding Article III

standing in data breach cases, as well as the facts, have changed since Plaintiffs

initiated this case. [Doc. 73 at pp. 1-2]. Additionally, Defendant contends that the

requested stay is not indefinite and is expected to expire at the end of June 2021, when

the current Supreme Court term ends, by which time the Court should issue its

decision in TransUnion. Id. at pp. 2-3.

                                       Discussion

       The Court has broad discretion to stay proceedings as incidental to its power to

control its own docket. See Clinton v. Jones, 520 U.S. 681, 706 (1997); Chrysler Int'l Corp.

v. Chemaly, 280 F.3d 1358, 1360 (11th Cir. 2002). District courts have “inherent power

not governed by rule or statute but by the control necessarily vested in courts to

manage their own affairs so as to achieve the orderly and expeditious disposition of

cases.” Castle v. Appalachian Technical College, 430 Fed. Appx. 840, 841 (11th Cir.

2011) (internal quotations omitted) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630



                                             4
Case 8:20-cv-01798-CEH-AAS Document 79 Filed 02/18/21 Page 5 of 7 PageID 1391




(1962)); Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). In fact, this Court recently

explained that “[t]he Eleventh Circuit has approved of stays pending appellate

resolution of a related case, especially where the related matter is likely to have a

substantial or controlling effect on the claims and issues in the stayed case.” Ring v.

City of Gulfport, No. 8:20-CV-593-T-33CPT, 2020 WL 3895435, at *4 (M.D. Fla. July

10, 2020) (citing Miccosukee Tribe of Indians of Fla. v. S. Fla. Water Mgmt. Dist., 559 F.3d

1191, 1198 (11th Cir. 2009)). A decision to stay is left to the discretion of

the district court, see Clinton, 520 U.S. at 706, and the party seeking the stay has the

burden of demonstrating why a stay should issue. See Postel Indus., Inc. v. Abrams Grp.

Constr., L.L.C., No. 11–cv–1179-Orl-28DAB, 2013 WL 1881560, at *4 (M.D. Fla. Mar.

29, 2013).

       In this case, the request to stay is premised on forthcoming appellate decisions

with respect to standing and class certification. Since the filing of the motion to stay,

the Eleventh Circuit has ruled on standing in data breach cases. [Doc. 64]. As such,

the request to stay is moot to the extent the stay is based on a forthcoming decision

from the Eleventh Circuit. However, the Supreme Court has yet to rule on the question

as to “[w]hether either Article III or Rule 23 permits a damages class action where the

vast majority of the class suffered no actual injury, let alone an injury anything like

what the class representative suffered.” [Doc. 55-5 at p. 2].

       While, as Plaintiffs point out, this case is not at the class certification stage, the

Court notes that class certification deadlines are fast approaching. [Doc. 35].

Certainly, the issue before the Supreme Court bears on the Court’s class certification
                                             5
Case 8:20-cv-01798-CEH-AAS Document 79 Filed 02/18/21 Page 6 of 7 PageID 1392




decision. Additionally, the parties would benefit significantly from the Supreme

Court’s ruling in litigating the issue as to whether a class can be certified and who may

be included within that class. The Supreme Court is expected to rule on that issue in

TransUnion by the end of June 2021—the end of its term. As such, the stay is not

indefinite, as Plaintiffs claim, and the proposed duration weighs in favor of staying the

case. Additionally, staying the case will eliminate any possibility of duplicative

litigation regarding class certification as the parties will have the Supreme Court’s

guidance on the relevant standards and parameters governing class certification. It is

well established that stays pending appellate resolution of a related case, that is likely

to have a substantial or controlling effect on the claims and issues in the stayed case

are approved, Ring, 2020 WL 3895435, at *4. This is just one of those cases where a

pending appellate decision will have a substantial or controlling effect on the issues

involved. Accordingly, the Court will exercise its discretion to stay this case pending

the Supreme Court’s decision on class certification in TransUnion v. Ramirez, (Supreme

Court Case No. 20-297). Accordingly, it is

      ORDERED:

          1. Defendant's Motion to Stay [Doc. 55] is GRANTED.

          2. This case is STAYED until June 30, 2021, pending a decision from the

             United States Supreme Court in TransUnion v. Ramirez.

          3. The Clerk is directed to administratively CLOSE this case and terminate

             all pending motions.


                                            6
Case 8:20-cv-01798-CEH-AAS Document 79 Filed 02/18/21 Page 7 of 7 PageID 1393




         4. On or before July 14, 2021, the parties shall move to lift the stay and re-

            open the case and re-new any previously pending motions.

      DONE AND ORDERED in Tampa, Florida on February 18, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                          7
